(For digest see Harrison v. Transit Co., next preceding case.)
The plaintiff in each of these cases brought suit to recover damages for personal injury caused by the negligence of the Southern Transit Corporation. This defendant filed answers in the two cases; but the Casualty Company demurred to the complaints for misjoinder of parties defendant and of causes of action. The decision in Harrison v. SouthernTransit Corporation et al. controls in the disposition of these appeals.
In each case the judgment is
Affirmed.